Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Dutton on 2 December 2021.

The application has been amended as follows: 

Claim 1-38. (Canceled)

Claim 39. (Currently amended) 
A power receiving device comprising: 
power receiving circuitry configured to: 
receive electric power from a resonance circuit, the resonance circuit includes a power receiving coil that is configured to receive the electric power wirelessly from a power feeding apparatus through a magnetic field; and 

read, from storage circuitry, a threshold value of a power receiving apparatus including the power receiving device, the threshold value being calculated from a quality factor value of a resonance circuit of the power feeding apparatus when [[a]] the power receiving apparatus including the power receiving device is present and when there is no foreign substance present, [[and]] 
transmit the threshold value to the power feeding apparatus after the power receiving circuitry receives the electric power having a first electric energy and before the power receiving circuitry receives the electric power having a second electric energy which is larger than the first electric energy, and
wirelessly receive a detection result from the power feeding apparatus, the detection result indicates whether a foreign substance is in the magnetic field or not.

Claim 40. (Canceled)

Claim 41. (Previously presented) 
The power receiving device according to claim 39, wherein the threshold value is equal to or lower than a quality factor value unique to the power receiving apparatus when there is no foreign substance.



Claim 42. (Previously presented) 
The power receiving device according to claim 39, wherein the threshold value is based on a quantity of conductors provided in the power receiving apparatus.

Claim 43. (Canceled)

Claim 44. (Previously presented) 
The power receiving device according to claim 39, wherein the power receiving circuitry is configured to receive the electric power having the second electric energy which is larger than the first electric energy when there is no foreign substance in the magnetic field.

Claim 45. (Previously presented) 
The power receiving device according to claim 39, wherein the threshold value is unique to the power receiving apparatus.

Claim 46. (Canceled) 

Claim 47. (Previously presented) 
The power receiving device according to claim 39, wherein the communication circuitry is configured to wirelessly transmit a notification to the power feeding apparatus, the notification indicates charging of the power receiving apparatus by using electric power received by the power receiving circuitry is completed.


Reasons for Allowance
Claims 39, 41-42, 44-45, 47, as filed 15 November 2021 and as further amended above (note that a mistake in the claim markup was made in the claims filed 15 November 2021 and a corrected listing of claims is provided in the Examiner's Amendment above), are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 39 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power receiver having specific circuitry to perform recited operations with specific data, including "communication circuitry configured to: read, from storage circuitry, a threshold value of a power receiving apparatus including the power receiving device, the threshold value being calculated from a quality factor value of a resonance circuit of the power feeding apparatus when the power receiving apparatus including the power receiving device is present and when there is no foreign substance present, transmit the threshold value to the power feeding apparatus after the power receiving circuitry receives the electric power having a first electric energy and before the power receiving circuitry receives the electric power having a second electric energy which is larger than the first electric energy, and wirelessly receive a detection result from the power feeding apparatus, the detection result indicates whether a foreign substance is in the magnetic field or not". As previously discussed, Kim and Murayama teach wireless power receiving devices which generally send threshold quality factor values of the receiving device when no foreign object is present to the transmitter (though such features raised new matter issues under 35 USC 112(a) as discussed), and other prior art such as Stevens 
Claims 41-42, 44-45, 47, are allowed for being dependent on claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836